Exhibit 10.1




Form for Directors / Secretary
DEED OF INDEMNIFICATION
THIS DEED OF INDEMNIFICATION (this “Agreement”), dated as of ______, is made by
and between Mallinckrodt plc, a public limited company incorporated in Ireland,
and _______ (“Indemnitee”).
WHEREAS, prior to the date hereof, the Company and Indemnitee entered into an
indemnification agreement (the “Prior Agreement”), which the parties intend to
be superseded and replaced by this Agreement;
WHEREAS, it is essential to Mallinckrodt plc to retain and attract as directors
and secretary the most capable persons available;
WHEREAS, Indemnitee is a director or secretary of Mallinckrodt plc;
WHEREAS, each of Mallinckrodt plc and Indemnitee recognize the increased risk of
litigation and other claims currently being asserted against directors and
officers of companies;
WHEREAS, in recognition of Indemnitee’s need for (i) substantial protection
against personal liability, (ii) specific contractual assurance that such
protection will be available to Indemnitee (regardless of, among other things,
any amendment to or revocation of Mallinckrodt plc’s Articles of Association or
any change in the composition of Mallinckrodt plc’s Board of Directors or
acquisition transaction relating to Mallinckrodt plc), Mallinckrodt plc wishes
to provide in this Agreement for the indemnification by Mallinckrodt plc of
Indemnitee and, to the extent insurance is maintained, to provide for the
continued coverage of Indemnitee under Mallinckrodt plc’s directors’ and
officers’ liability insurance policies, in each case as set forth in this
Agreement;
NOW, THEREFORE, in consideration of the above premises and of Indemnitee
continuing to serve Mallinckrodt plc directly or, at its request, with another
Enterprise, and intending to be legally bound hereby, the parties agree as
follows:
1.Certain Definitions.


(a)Affiliate: any corporation or other person or entity that directly, or
indirectly through one or more intermediaries, controls or is controlled by, or
is under common control with, the person specified.


(b)Board: the Board of Directors of Mallinckrodt plc.


(c)Change in Control: shall be deemed to have occurred if:


(i)any “person,” as such term is used in Sections 3(a)(9) and 13(d) of the
Exchange Act, becomes a “beneficial owner,” as such term is used in Rule 13d-3
promulgated under the Exchange Act, of 50% or more of the Voting Shares (as
defined below) of Mallinckrodt plc;


(ii)the majority of the Board consists of individuals other than Incumbent
Directors, which term means the members of the Board as of the date hereof,
provided that any person becoming a director after the date hereof whose
election or nomination for





--------------------------------------------------------------------------------




election was supported by at least three-quarters of the directors who
immediately prior to such election or nomination for election comprised the
Incumbent Directors shall be considered to be an Incumbent Director;


(iii)Mallinckrodt plc adopts any plan of liquidation providing for the
distribution of all or substantially all of its assets;


(iv)all or substantially all of the assets or business of Mallinckrodt plc is
disposed of pursuant to a merger, consolidation or other transaction (unless the
shareholders of Mallinckrodt plc immediately prior to such a merger,
consolidation or other transaction beneficially own, directly or indirectly, in
substantially the same proportion as they owned the Voting Shares of
Mallinckrodt plc immediately prior to such transaction, all of the Voting Shares
or other ownership interests of the entity or entities, if any, that acquire all
or substantially all of the assets of, or succeed to the business of,
Mallinckrodt plc as a result of such transaction); or


(v)Mallinckrodt plc combines with another entity and is the surviving entity
but, immediately after the combination, the shareholders of Mallinckrodt plc
immediately prior to the combination hold, directly or indirectly, 50% or less
of the Voting Shares of the combined entity (there being excluded from the
number of shares held by such shareholders, but not from the Voting Shares of
the combined entity, any shares received by Affiliates of such other entity in
exchange for shares of such other entity),


provided, however, that any occurrence that would, in the absence of this
proviso, otherwise constitute a Change in Control pursuant to any of clause (i),
(iii), (iv) or (v) of this Section 1(c), shall not constitute a Change in
Control if such occurrence is approved in advance by a majority of the directors
on the Board immediately prior to such occurrence.
(d)Enterprise: Mallinckrodt plc and any other corporation, limited liability
company, partnership, joint venture, trust, employee benefit plan or other
entity or enterprise of which Indemnitee is or was serving at the request of
Mallinckrodt plc as a director, officer, secretary, trustee, general partner,
managing member, fiduciary, board of directors’ committee member, employee or
agent.


(e)Exchange Act: the U.S. Securities Exchange Act of 1934, as amended.


(f)Expenses: any expense, liability, or loss, including attorneys’ fees,
judgments, fines, ERISA excise taxes and penalties, amounts paid or to be paid
in settlement, any interest, assessments, or other charges imposed thereon, any
federal, state, local, or foreign taxes imposed as a result of the actual or
deemed receipt of any payments under this Agreement, and all other costs and
obligations, paid or incurred in connection with investigating, defending,
prosecuting (subject to Section 2(b)), being a witness in, participating in
(including on appeal), or preparing for any of the foregoing in, any Proceeding
relating to any Indemnifiable Event. Expenses also shall include Expenses
incurred in connection with any appeal resulting from any Proceeding, including
without limitation the premium, security for, and other costs relating to any
cost bond, supersedeas bond, or other appeal bond or its equivalent.


(g)Indemnifiable Event: any event or occurrence that took or takes place either
prior to or after the execution of this Agreement, related to the fact that
Indemnitee is or was a director, officer, secretary or employee of Mallinckrodt
plc, or while a director or secretary of Mallinckrodt plc is





--------------------------------------------------------------------------------




or was serving at the request of Mallinckrodt plc as a director, officer,
secretary, employee, trustee, agent, or fiduciary of another foreign or domestic
corporation, partnership, limited liability company, joint venture, employee
benefit plan, trust, or other Enterprise, or related to anything done or not
done by Indemnitee in any such capacity, whether or not the basis of the
Proceeding is alleged action in an official capacity as a director, officer,
secretary, employee, trustee, agent, or fiduciary or in any other capacity while
serving as a director, officer, secretary, employee, trustee, agent, or
fiduciary.


(h)Independent Counsel: the meaning specified in Section 3.


(i)Proceeding: any threatened, pending, or completed action, suit, litigation,
proceeding or arbitration or any alternative dispute resolution mechanism
(including an action by or in the right of Mallinckrodt plc), or any inquiry,
hearing, tribunal or investigation, whether conducted by Mallinckrodt plc or any
other party, that Indemnitee in good faith believes might lead to the
institution of any such action, suit, litigation, proceeding or arbitration,
whether civil, criminal, administrative, investigative, or other, or otherwise
might give rise to adverse consequences or findings in respect of the
Indemnitee.


(j)Reviewing Party: the meaning specified in Section 3.


(k)Voting Shares: shares of any class or classes having general voting power
under ordinary circumstances, in the absence of contingencies, to elect the
directors (or similar function) of an Enterprise.


2.Agreement to Indemnify.


(a)General Agreement. In the event Indemnitee was, is, or becomes a party to or
witness or other participant in, or is threatened to be made a party to or
witness or other participant in, a Proceeding in whole or in part by reason of
(or arising in whole or in part out of) an Indemnifiable Event, Mallinckrodt plc
shall indemnify Indemnitee from and against any and all Expenses to the fullest
extent permitted by law, as the same exists or may hereafter be amended or
interpreted (but in the case of any such amendment or interpretation, only to
the extent that such amendment or interpretation permits Mallinckrodt plc to
provide broader indemnification rights than were permitted prior thereto). For
the purposes of this Agreement, the meaning of the phrase “to the fullest extent
permitted by law” shall include, but not be limited to: (i) to the fullest
extent permitted by the provisions of Irish law and/or the Articles of
Association of Mallinckrodt plc that authorize, permit or contemplate
indemnification by agreement, court action or corresponding provisions of any
amendment to or replacement of such provisions; and (ii) to the fullest extent
authorized or permitted by any amendments to or replacements of Irish law and/or
the Articles of Association of Mallinckrodt plc adopted after the date of this
Agreement that increase the extent to which a company may indemnify its
directors or secretary.


(b)Initiation of Proceeding. Notwithstanding anything in this Agreement to the
contrary, Indemnitee shall not be entitled to indemnification pursuant to this
Agreement in connection with any Proceeding initiated by Indemnitee against
Mallinckrodt plc or any of its subsidiaries or any director, officer or employee
of Mallinckrodt plc or any of its subsidiaries unless (i) Mallinckrodt plc has
joined in or the Board has consented to the initiation of such Proceeding;
(ii) the Proceeding is one to enforce indemnification rights under Section 4; or
(iii) the Proceeding is instituted after a Change in Control and Independent
Counsel has approved its initiation.







--------------------------------------------------------------------------------




(c)Mandatory Indemnification. Notwithstanding any other provision of this
Agreement, to the extent that Indemnitee has been successful on the merits or
otherwise in defense of any Proceeding relating in whole or in part to an
Indemnifiable Event or in defense of any issue or matter therein, Indemnitee
shall be indemnified by Mallinckrodt plc hereunder against all Expenses incurred
in connection therewith.


(d)Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by Mallinckrodt plc for some or a portion of
Expenses, but not, however, for the total amount thereof, Mallinckrodt plc shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled.


(e)Prohibited Indemnification. No indemnification pursuant to this Agreement
shall be paid by Mallinckrodt plc:


(i)on account of any Proceeding in which a final and non-appealable judgment is
rendered against Indemnitee for an accounting of profits made from the purchase
or sale by Indemnitee of securities of Mallinckrodt plc pursuant to the
provisions of Section 16(b) of the Exchange Act or similar provisions of any
federal, state, or local laws;


(ii)if a court of competent jurisdiction by a final and non-appealable judgment
shall determine that such indemnification by Mallinckrodt plc is not permitted
under applicable law;


(iii)on account of any Proceeding relating to an Indemnifiable Event as to which
the Indemnitee has been convicted of a crime constituting a felony under the
laws of the jurisdiction where the criminal action had been brought (or, where a
jurisdiction does not classify any crime as a felony, a crime for which
Indemnitee is sentenced to death or imprisonment for a term exceeding one year);
or


(iv)on account of any Proceeding brought by Mallinckrodt plc or any of its
subsidiaries against Indemnitee.


3.Reviewing Party; Exhaustion of Remedies.


(a)Prior to any Change in Control, the reviewing party (the “Reviewing Party”)
shall be any appropriate person or body consisting of a member or members of the
Board or any other person or body appointed by the Board who is not a party to
the particular Proceeding with respect to which Indemnitee is seeking
indemnification; after a Change in Control, the Independent Counsel referred to
below shall become the Reviewing Party. With respect to all matters arising
after a Change in Control concerning the rights of Indemnitee to indemnity
payments and Expense Advances (as defined in the Sucampo Indemnification
Agreement) under this Agreement, the Indemnification Agreement, dated as of the
date hereof, by and between Sucampo Pharmaceuticals, Inc., a Delaware
corporation and a wholly owned subsidiary of Mallinckrodt plc (as it may be
amended from time to time, the “Sucampo Indemnification Agreement”), or any
other agreement to which Mallinckrodt plc or any of its Affiliates is a party,
Mallinckrodt plc’s Articles of Association, the certificate of incorporation or
bylaws of Sucampo (as in effect from time to time, collectively, the “Sucampo
Organizational Documents”) or applicable law, in each case as now or hereafter
in effect relating to indemnification for Indemnifiable Events, Mallinckrodt plc
and Sucampo shall seek legal advice only from independent counsel (“Independent
Counsel”) selected by Indemnitee and approved by Mallinckrodt plc (which
approval shall not be





--------------------------------------------------------------------------------




unreasonably withheld), and who has not otherwise performed services for
Mallinckrodt plc, Sucampo or the Indemnitee (other than in connection with
indemnification matters) within the five years prior to such appointment. The
Independent Counsel shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing Mallinckrodt plc, Sucampo or Indemnitee in an action,
suit, litigation, proceeding or arbitration to determine Indemnitee’s rights
under this Agreement. Such counsel, among other things, shall render its written
opinion to Mallinckrodt plc, Sucampo and Indemnitee as to whether and to what
extent the Indemnitee should be permitted to be indemnified under applicable
law. In doing so, the Independent Counsel may consult with (and rely upon)
counsel in any appropriate jurisdiction who would qualify as Independent Counsel
(“Local Counsel”). Mallinckrodt plc agrees to pay the reasonable fees of the
Independent Counsel and the Local Counsel and to indemnify fully such counsel
against any and all expenses (including attorneys’ fees), claims, liabilities,
loss, and damages arising out of or relating to this Agreement or the engagement
of Independent Counsel or the Local Counsel pursuant hereto.


(b)The Sucampo Indemnification Agreement provides that, prior to making written
demand on Sucampo for indemnification pursuant to Section 4(a) of the Sucampo
Indemnification Agreement or making a request for Expense Advance pursuant to
Section 2(c) of the Sucampo Indemnification Agreement, Indemnitee shall (i) seek
such indemnification or Expense Advance, as applicable, under any applicable
insurance policy of Mallinckrodt plc or any of its subsidiaries and (ii) request
that Mallinckrodt plc consider in its discretion whether to make such
indemnification or Expense Advance, as applicable. Upon any such request by
Indemnitee of Mallinckrodt plc, Mallinckrodt plc shall consider whether to make
such indemnification or Expense Advance, as applicable, based on the facts and
circumstances related to the request. Mallinckrodt plc may require, as a
condition to making any indemnification or Expense Advance, as applicable, that
Indemnitee enter into an agreement providing for such indemnification or Expense
Advance, as applicable, to be made subject to substantially the same terms and
conditions applicable to an indemnification or Expense Advance, as applicable,
by Sucampo under the Sucampo Indemnification Agreement (including, without
limitation, conditioning any Expense Advance upon delivery to Mallinckrodt plc
of an undertaking of the type described in clause (i) of the proviso to
Section 2(c) of the Sucampo Indemnification Agreement).


4.Indemnification Process and Appeal.


(a)Indemnification Payment. Indemnitee shall be entitled to indemnification of
Expenses, and shall receive payment thereof, from Mallinckrodt plc in accordance
with this Agreement as soon as practicable after Indemnitee has made written
demand on Mallinckrodt plc for indemnification, unless the Reviewing Party has
given a written opinion to Mallinckrodt plc that Indemnitee is not entitled to
indemnification under applicable law.


(b)Adjudication or Arbitration. (i) Regardless of any action by the Reviewing
Party, if Indemnitee has not received in full the requested indemnification
within thirty days after making a demand or request in accordance with
Section 4(a) (a “Nonpayment”), Indemnitee shall have the right to enforce its
rights thereto under this Agreement by commencing litigation in any court
located in the country of Ireland (an “Irish Court”) having subject matter
jurisdiction thereof seeking an initial determination by the court or by
challenging any determination by the Reviewing Party or any aspect thereof. Any
determination by the Reviewing Party not challenged by Indemnitee in any such
litigation shall be binding on Mallinckrodt plc, Sucampo and Indemnitee. The
remedy provided for in this Section 4 shall be in addition to any other remedies
available to Indemnitee at law or in equity. Mallinckrodt plc, Sucampo and
Indemnitee hereby irrevocably and unconditionally (A) consent to submit to the
non-exclusive jurisdiction of all Irish Courts for purposes of any action, suit,
litigation, proceeding





--------------------------------------------------------------------------------




or arbitration arising out of or in connection with this Agreement, (B) waive
any objection to the laying of venue of any such action, suit, litigation,
proceeding or arbitration in any Irish Court, and (C) waive, and agree not to
plead or to make, any claim that any such action, suit, litigation, proceeding
or arbitration brought in any Irish Court has been brought in an improper or
inconvenient forum. For the avoidance of doubt, nothing in this Agreement shall
limit any right Indemnitee may have under applicable law to bring any action,
suit, litigation, proceeding or arbitration in any other court.


ii.Alternatively, in the case of a Nonpayment, Indemnitee, at his or her option,
may seek an award in arbitration to be conducted by a single arbitrator pursuant
to the Commercial Arbitration Rules of the American Arbitration Association.


iii.In the event that a determination shall have been made pursuant to
Section 4(a) of this Agreement that Indemnitee is not entitled to
indemnification, any action, suit, litigation, proceeding or arbitration
commenced pursuant to this Section 4(b) shall be conducted in all respects as a
de novo trial, or arbitration, on the merits, and Indemnitee shall not be
prejudiced by reason of that adverse determination. In any judicial proceeding
or arbitration commenced pursuant to this Section 4(b), Mallinckrodt plc shall
have the burden of proving Indemnitee is not entitled to indemnification.


iv.In the event that Indemnitee, pursuant to this Section 4(b), seeks a judicial
adjudication of or an award in arbitration to enforce his or her rights under,
or to recover damages for breach of, this Agreement, and it is determined in
said judicial adjudication or arbitration that Indemnitee is entitled to receive
all or any part of the indemnification sought, Indemnitee shall be entitled to
recover from Mallinckrodt plc, and shall be indemnified by Mallinckrodt plc
against, any and all Expenses actually and reasonably incurred by Indemnitee in
connection with such judicial adjudication or arbitration.


(c)Defense to Indemnification, Burden of Proof and Presumptions. (i)  It shall
be a defense to any action, suit, litigation, proceeding or arbitration brought
by Indemnitee against Mallinckrodt plc to enforce this Agreement that it is not
permissible under applicable law for Mallinckrodt plc to indemnify Indemnitee
for the amount claimed.


ii.In connection with any action, suit, litigation, proceeding or arbitration or
any determination by the Reviewing Party or otherwise as to whether Indemnitee
is entitled to be indemnified hereunder, the burden of proving such a defense or
determination shall be on Mallinckrodt plc.


iii.Neither the failure of the Reviewing Party to have made a determination
prior to the commencement of such action, suit, litigation, proceeding or
arbitration by Indemnitee that indemnification of the Indemnitee is proper under
the circumstances because Indemnitee has met the standard of conduct set forth
in applicable law, nor an actual determination by the Reviewing Party that the
Indemnitee had not met such applicable standard of conduct, shall, of itself, be
a defense to the action, suit, litigation, proceeding or arbitration or create a
presumption that the Indemnitee has not met the applicable standard of conduct.


iv.For purposes of this Agreement, to the fullest extent permitted by law, the
termination of any claim, action, suit, litigation, proceeding or arbitration,
by judgment, order, settlement (whether with or without court approval),
conviction, or upon a plea of





--------------------------------------------------------------------------------




nolo contendere, or its equivalent, shall not, of itself, create a presumption
that Indemnitee did not meet any particular standard of conduct or have any
particular belief or that a court has determined that indemnification is not
permitted by applicable law.


v.For purposes of any determination of good faith, to the fullest extent
permitted by law, Indemnitee shall be deemed to have acted in good faith if
Indemnitee’s action is based on the records or books of account of any
Enterprise, including financial statements, or on information supplied to
Indemnitee by the management of such Enterprise in the course of their duties,
or on the advice of legal counsel for such Enterprise or on information or
records given or reports made to such Enterprise by an independent certified
public accountant or by an appraiser or other expert selected by such
Enterprise. The provisions of this Section 4(c)(v) shall not be deemed to be
exclusive or to limit in any way the other circumstances in which Indemnitee may
be deemed or found to have met the applicable standard of conduct set forth in
applicable law.


vi.The knowledge and/or actions, or failure to act, of any other director,
trustee, partner, managing member, fiduciary, officer, agent or employee of any
Enterprise shall, to the fullest extent permitted by law, not be imputed to
Indemnitee for purposes of determining any right to indemnification under this
Agreement.


vii.To the fullest extent permitted by law, Mallinckrodt plc shall be precluded
from asserting in any action, suit, litigation, proceeding or arbitration
commenced pursuant to this Agreement that the procedures or presumptions of this
Agreement are not valid, binding and enforceable and shall stipulate in any
court or before any arbitrator that Mallinckrodt plc is bound by all the
provisions of this Agreement.


5.Indemnification for Expenses Incurred in Enforcing Rights. In addition to
Indemnitee’s rights under Section 4(b)(iv), Mallinckrodt plc shall, to the
fullest extent permitted by law, indemnify Indemnitee against any and all
Expenses that are incurred by Indemnitee in connection with any Proceeding
brought by Indemnitee:


(a)for indemnification or advance payment of Expenses under any agreement to
which Mallinckrodt plc or any of its Affiliates is a party (other than this
Agreement) or under applicable law, Mallinckrodt plc’s Articles of Association,
or the Sucampo Organizational Documents, in each case now or hereafter in
effect, relating to indemnification or advance payment of Expenses for
Indemnifiable Events, and/or


(b)for recovery under directors’ and officers’ liability insurance policies
maintained by Mallinckrodt plc,


but, in either case, only in the event that Indemnitee ultimately is determined
to be entitled to such indemnification or expense advance or insurance recovery,
as the case may be.
6.Notification and Defense of Proceeding.


(a)Notice. Promptly after receipt by Indemnitee of notice of the commencement of
any Proceeding, Indemnitee shall, if a claim in respect thereof is to be made
against Mallinckrodt plc under this Agreement, notify Mallinckrodt plc and
Sucampo of the commencement thereof; but the omission so to notify Mallinckrodt
plc and Sucampo will not





--------------------------------------------------------------------------------




relieve Mallinckrodt plc from any liability that it may have to Indemnitee,
except as provided in Section 6(c).


(b)Defense. With respect to any Proceeding as to which Indemnitee notifies
Mallinckrodt plc and Sucampo of the commencement thereof, Mallinckrodt plc will
be entitled to participate in the Proceeding at its own expense and except as
otherwise provided below, to the extent Mallinckrodt plc so wishes, it may
assume the defense thereof with counsel reasonably satisfactory to Indemnitee.
After notice from Mallinckrodt plc to Indemnitee of its election to assume the
defense of any Proceeding, Mallinckrodt plc shall not be liable to Indemnitee
under this Agreement or otherwise for any Expenses subsequently incurred by
Indemnitee in connection with the defense of such Proceeding other than
reasonable costs of investigation or as otherwise provided below. Indemnitee
shall have the right to employ legal counsel in such Proceeding, but all
Expenses related thereto incurred after notice from Mallinckrodt plc of its
assumption of the defense shall be at Indemnitee’s expense unless: (i) the
employment of legal counsel by Indemnitee has been authorized by Mallinckrodt
plc, (ii) Indemnitee has reasonably determined that there may be a conflict of
interest between Indemnitee and Mallinckrodt plc in the defense of the
Proceeding, (iii) after a Change in Control, the employment of counsel by
Indemnitee has been approved by the Independent Counsel, or (iv) Mallinckrodt
plc shall not in fact have employed counsel to assume the defense of such
Proceeding, in each of which cases all Expenses of the Proceeding shall be borne
by Mallinckrodt plc. Mallinckrodt plc shall not be entitled to assume the
defense of any Proceeding (x) brought by or on behalf of Mallinckrodt plc or
Sucampo, (y) as to which Indemnitee shall have made the determination provided
for in clause (ii) of this Section 6(b) or (z) after a Change in Control (it
being specified, for the avoidance of doubt, that Mallinckrodt plc may assume
defense of any such Proceeding described in this sentence with Indemnitee’s
consent, provided that any such consent shall not affect the rights of
Indemnitee under the foregoing provisions of this Section 6(b)).


(c)Settlement of Claims. Mallinckrodt plc shall not be liable to indemnify
Indemnitee under this Agreement or otherwise for any amounts paid in settlement
of any Proceeding effected without Mallinckrodt plc’s written consent, such
consent not to be unreasonably withheld; provided, however, that if a Change in
Control has occurred, Mallinckrodt plc shall be liable for indemnification of
Indemnitee for amounts paid in settlement if the Independent Counsel has
approved the settlement. Mallinckrodt plc shall not settle any Proceeding in any
manner that would impose any liability, penalty or limitation on Indemnitee
without Indemnitee’s written consent. Mallinckrodt plc shall not be liable to
indemnify the Indemnitee under this Agreement with regard to any judicial award
if Mallinckrodt plc was not given a reasonable and timely opportunity, at its
expense, to participate in the defense of such Proceeding. Mallinckrodt plc’s
liability hereunder shall not be excused if assumption of the defense of the
Proceeding by Mallinckrodt plc was barred by this Agreement.


7.Establishment of Trust. In the event of a Change in Control, Mallinckrodt plc
shall, upon written request by Indemnitee, create a trust for the benefit of the
Indemnitee (the “Trust”) and from time to time upon written request of
Indemnitee shall fund the Trust in an amount sufficient to satisfy any and all
Expenses reasonably anticipated at the time of each such request (a) to be
incurred in connection with investigating, preparing for, participating in,
and/or defending any Proceeding relating to an Indemnifiable Event and (b) to be
indemnifiable pursuant to this Agreement. The amount or amounts to be deposited
in the Trust pursuant to the foregoing funding obligation shall be determined by
the Independent Counsel. The terms of the Trust shall provide that (i) the Trust
shall not be revoked or the principal thereof invaded without the written
consent of the Indemnitee, (ii) the Trust shall continue to be funded by
Mallinckrodt plc in accordance with the funding obligation set forth above,
(iii) the Trustee shall promptly pay to the Indemnitee all amounts for which the
Indemnitee shall be entitled to indemnification pursuant to this Agreement, and
(iv) all unexpended funds in the Trust shall revert to





--------------------------------------------------------------------------------




Mallinckrodt plc upon a final determination by the Independent Counsel or a
court of competent jurisdiction, as the case may be, that the Indemnitee has
been fully indemnified under the terms of this Agreement. The trustee of the
Trust (the “Trustee”) shall be chosen by the Indemnitee. Nothing in this
Section 7 shall relieve Mallinckrodt plc of any of its obligations under this
Agreement. All income earned on the assets held in the Trust shall be reported
as income by Mallinckrodt plc for federal, state, local, and foreign tax
purposes. Mallinckrodt plc shall pay all costs of establishing and maintaining
the Trust and shall indemnify the Trustee against any and all expenses
(including attorney’s fees), claims, liabilities, loss, and damages arising out
of or relating to this Agreement or the establishment and maintenance of the
Trust.


8.Non-Exclusivity. The rights of Indemnitee hereunder shall be in addition to
any other rights Indemnitee may have under Mallinckrodt plc’s Articles of
Association, the Sucampo Organizational Documents, the Sucampo Indemnification
Agreement, applicable law or otherwise. To the extent that a change in
applicable law (whether by statute or judicial decision) permits greater
indemnification than would be afforded currently under Mallinckrodt plc’s
Articles of Association, the Sucampo Organizational Documents, the Sucampo
Indemnification Agreement, applicable law or this Agreement, it is the intent of
the parties that Indemnitee enjoy by this Agreement the greater benefits so
afforded by such change. The assertion or employment of any right hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
right.


9.Liability Insurance. For so long as Indemnitee has indemnification rights
hereunder or under the Sucampo Indemnification Agreement, Mallinckrodt plc shall
maintain or cause to be maintained an insurance policy or policies providing
general and/or directors’ and officers’ liability insurance covering Indemnitee,
in accordance with the terms of such policy or policies, to the maximum extent
of the coverage available for any director, officer, secretary or employee, as
applicable, of Mallinckrodt plc, provided and to the extent that such insurance
is available on a commercially reasonable basis.


10.Exclusions. In addition to and notwithstanding any other provision of this
Agreement to the contrary, Mallinckrodt plc shall not be obligated under this
Agreement to make any payment pursuant to this Agreement for which payment is
expressly prohibited by law (including, with respect to any director or
secretary of Mallinckrodt plc, in respect of any liability expressly prohibited
from being indemnified pursuant to section 235 of the Irish Companies Act 2014
(as amended, including any successor provisions), but (i) in no way limiting any
rights under section 233 or section 234 of the Irish Companies Act 2014 (each as
amended from time to time and including any successor provisions), and (ii) to
the extent any such limitations or prescriptions are amended or determined by a
court of a competent jurisdiction to be void or inapplicable, or relief to the
contrary is granted, then the Indemnitee shall receive the greatest rights then
available under law.


11.Continuation of Contractual Indemnity or Period of Limitations. All
agreements and obligations of Mallinckrodt plc contained herein shall continue
for so long as Indemnitee shall be subject to, or involved in, any Proceeding
for which indemnification is provided pursuant to this Agreement.
Notwithstanding the foregoing, no Proceeding shall be brought and no cause of
action shall be asserted by or on behalf of Mallinckrodt plc or any Affiliate of
Mallinckrodt plc against Indemnitee, Indemnitee’s spouse, heirs, executors, or
personal or legal representatives after the expiration of two years from the
date of accrual of such cause of action, or such longer period as may be
required by the laws of Ireland under the circumstances. Any claim or cause of
action of Mallinckrodt plc or its Affiliate shall be extinguished and deemed
released unless asserted by the timely filing and notice of a legal action
within





--------------------------------------------------------------------------------




such period; provided, however, that if any shorter period of limitations is
otherwise applicable to any such cause of action, the shorter period shall
govern.


12.Amendment of this Agreement. No supplement, modification, or amendment of
this Agreement shall be binding unless executed in writing by each of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
binding unless in the form of a writing signed by the party against whom
enforcement of the waiver is sought, and no such waiver shall operate as a
continuing waiver. Except as specifically provided herein, no failure to
exercise or any delay in exercising any right or remedy hereunder shall
constitute a waiver thereof.


13.Subrogation. In the event of payment under this Agreement to Indemnitee,
Mallinckrodt plc shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee, who shall execute all papers required and
shall do everything that may be necessary to secure such rights, including the
execution of such documents necessary to enable Mallinckrodt plc effectively to
bring suit to enforce such rights.


14.No Duplication of Payments. Mallinckrodt plc shall not be liable under this
Agreement to make any payment in connection with any claim made by Indemnitee to
the extent Indemnitee has otherwise received payment (under any insurance
policy, Mallinckrodt plc’s Articles of Association, the Sucampo Organizational
Documents, the Sucampo Indemnification Agreement or otherwise) of the amounts
otherwise indemnifiable hereunder.


15.Obligations of Mallinckrodt plc. In the event a Proceeding results in a
judgment in Indemnitee’s favor or otherwise is disposed of in a manner that
allows Mallinckrodt plc to indemnify Indemnitee in connection with such
Proceeding under the Articles of Association of Mallinckrodt plc as then in
effect, Mallinckrodt plc will provide such indemnification to Indemnitee and
will reimburse Sucampo for any indemnification or Expense Advance previously
made by Sucampo in connection with such Proceeding.


16.Binding Effect. This Agreement shall be binding upon and inure to the benefit
of and be enforceable by the parties hereto and their respective successors
(including any direct or indirect successor by purchase, merger, consolidation,
or otherwise to all or substantially all of the business and/or assets of
Mallinckrodt plc), assigns, spouses, heirs, and personal and legal
representatives; provided, however, that Sucampo shall be a beneficiary of, and
have the right to enforce, Section 15 hereof. Mallinckrodt plc shall require and
cause any successor thereof (whether direct or indirect by purchase, merger,
consolidation, or otherwise) to all, substantially all, or a substantial part,
of the business and/or assets of Mallinckrodt plc, by written agreement in form
and substance satisfactory to Indemnitee, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that
Mallinckrodt plc would be required to perform if no such succession had taken
place. The indemnification provided under this Agreement shall continue as to
Indemnitee for any action taken or not taken while serving in an indemnified
capacity pertaining to an Indemnifiable Event even though he or she may have
ceased to serve in such capacity at the time of any Proceeding or is deceased
and shall inure to the benefit of the heirs, executors, administrators, legatees
and assigns of such a person.


17.Severability. If any provision (or portion thereof) of this Agreement shall
be held by a court of competent jurisdiction to be invalid, void, or otherwise
unenforceable, the remaining provisions shall remain enforceable to the fullest
extent permitted by law. Furthermore, to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of
this Agreement containing any provision held to be invalid, void, or otherwise
unenforceable that is not itself





--------------------------------------------------------------------------------




invalid, void or unenforceable) shall be construed so as to give effect to the
intent manifested by the provision held invalid, void or unenforceable.


18.Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of Ireland applicable to contracts made and to be
performed in Ireland without giving effects to its principles of conflicts of
laws that would result in the application of the laws of another jurisdiction.


19.Notices. All notices, demands, and other communications required or permitted
hereunder shall be made in writing and shall be deemed to have been duly given
if delivered by hand, against receipt, or mailed, postage prepaid, certified or
registered mail, return receipt requested, and addressed to Mallinckrodt plc at:


Mallinckrodt plc
3 Lotus Park
The Causeway
Staines-Upon-Thames, Surrey TW18 3AG
United Kingdom
Attn: General Counsel
Facsimile: +352-266-379-92


and


Mallinckrodt plc
675 James S. McDonnell Blvd.
Hazelwood, MO 63042
Attn: General Counsel
Facsimile: 314-654-5366


And to Indemnitee at:
[To be added]
Notice of change of address shall be effective only when given in accordance
with this Section 19. All notices complying with this Section 19 shall be deemed
to have been received on the date of hand delivery or on the third business day
after mailing.
20.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.


21.Amendment and Restatement of Prior Agreement. The Prior Agreement is hereby
amended and restated in its entirety to read as set forth in this Agreement,
which supersedes and replaces such Prior Agreement in its entirety.


[Remainder of page intentionally left blank.]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Deed of Indemnification as a
deed with the intention that it be delivered on the date first written above.




GIVEN under the common seal of
MALLINCKRODT PUBLIC LIMITED COMPANY
and DELIVERED as a DEED




___________________________
Stephanie D. Miller
Duly Authorised Signatory


 





















SIGNED AND DELIVERED as a deed
by ___________________
in the presence of:


______________________________
Witness




Name of Witness:




Address of Witness:




Occupation of Witness:








______________________________





[Signature page to Deed of Indemnification]

